             Case 1:20-cv-00398-TWT Document 1 Filed 01/28/20 Page 1 of 9




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 PEACHTREE PARKWAY                              )
 PROPERTIES, LLC.,                              )
                                                )
                        Plaintiff,              )
                                                    Civil Action File
                                                )
   v.                                           )
                                                    No. __________________
                                                )
 EARTH FARE, INC.                               )
                                                )
                        Defendant.              )

                                      COMPLAINT

        Plaintiff Peachtree Parkway Properties, LLC (hereinafter “Peachtree”

or “Plaintiff”) brings this action for breach of contract and attorneys’ fees

pursuant to O.C.G.A. § 13-6-11 and states as follows:

                                     I. THE PARTIES

        1.       Plaintiff is the owner of a shopping center known as Peachtree

Parkway Corners which is located at 5720 Peachtree Parkway, Norcross, Georgia

30092 (“Shopping Center”).

        2.       Defendant is a North Carolina-based supermarket company which

operates a chain of grocery stores in various states, including the State of Georgia.
           Case 1:20-cv-00398-TWT Document 1 Filed 01/28/20 Page 2 of 9




                        II. JURISDICTION AND VENUE

      3.        Federal diversity jurisdiction exists pursuant to 28 U.S.C. § 1332.

      4.        Plaintiff is a California limited liability company with its principal

place of business in California.

      5.        Defendant is a North Carolina corporation with its principal place of

business in North Carolina.

      6.        Therefore, complete diversity of citizenship exists. The amount in

controversy, exclusive of interest and costs, exceeds the sum or value of $75,000.00.

      7.        Venue in the Northern District of Georgia is proper pursuant to 28

U.S.C. § 1391 because a substantial part of the events or omissions on which the

claims asserted herein are based occurred in this District and the subject contract

was executed in the District.

                          III. GENERAL AVERMENTS

      8.       Effective March 3, 2014, Peachtree entered into a Lease Agreement

(the “Lease”) with Defendant, wherein Defendant agreed to lease approximately

twenty-three thousand five hundred (23,500) square feet of rental space (the

“Premises”) located within the Shopping Center. See the Lease, a true and correct

copy of which is attached as Exhibit A.

      9.       The Lease was scheduled to expire on January 31, 2035.
         Case 1:20-cv-00398-TWT Document 1 Filed 01/28/20 Page 3 of 9




       10.       On April 1, 2018, Defendant closed for business the Premises but

continued to pay rent pursuant to the terms of the Lease.

       11.       On July 18, 2019, the parties entered into a Lease Termination

Agreement (“Termination Agreement”), wherein both parties agreed to terminate

the Lease early effective October 1, 2019 subject to lender approval. See the

Termination Agreement, a true and correct copy of which is attached as Exhibit B.

       12.       Lender approval was obtained and the parties agreed that the

Termination Agreement would continue in full force and effect.          See First

Amendment to the Termination Agreement, a true and correct copy of which is

attached as Exhibit C.

       13.       Paragraph 9 of the Termination Agreement provides: “This

Agreement shall be construed and enforced in accordance with the laws of the state

in which the Premises is located.” As the Premises that is subject to the Lease

Agreement and Termination Agreement is located in Georgia, Georgia law governs

this lawsuit .

       14.       As consideration for Peachtree granting Defendant an early

termination of the lease, Defendant agreed to pay Peachtree a “Lease Termination

Fee” in the amount of $828,220.80 in equal successive monthly installments of

$34,509.20, commencing on October 1, 2019, and continuing on the first day of
         Case 1:20-cv-00398-TWT Document 1 Filed 01/28/20 Page 4 of 9




every month thereafter up to and including September 1, 2021. See Exhibit B at ¶

6.

      15.    Paragraph 6(e) of the Termination Agreement contains an acceleration

clause that provides that if a monthly installment payment is not paid within ten (10)

business days following written notice of payment failure and within ten (10)

business days of any payment date thereafter, then at Peachtree’s option, the entire

sum of the unpaid balance shall immediately become due.

      16.    On December 9, 2019, Peachtree contacted Defendant via email to

inquire regarding the status of the December 1, 2019 monthly installment payment,

which had not been received. See December 9, 2019 email, a true and correct copy

of which is attached as Exhibit D.

      17.    On December 11, 2019, Peachtree again contacted Defendant via

email regarding the status of the December 1, 2019 monthly installment payment.

See December 11, 2019 email, a true and correct copy of which is attached as

Exhibit E.

      18.    On December 20, 2019, Peachtree sent a third email to Defendant

regarding the status of the December 1, 2019 monthly installment payment. The

email also reminded Defendant of the acceleration clause contained within the
         Case 1:20-cv-00398-TWT Document 1 Filed 01/28/20 Page 5 of 9




Termination Agreement. See December 20, 2019 email, a true and correct copy of

which is attached as Exhibit F.

      19.       On December 26, 2019, Peachtree sent a fourth email to Defendant

regarding the status of the December 1, 2019 monthly installment payment. See

December 26, 2019 email, a true and correct copy of which is attached as Exhibit

G.

      20.     On December 30, 2019, after receiving no substantive response

regarding the status of the December 1, 2019 monthly installment payment,

Peachtree sent a letter to Defendant advising that if payment was not received on or

before December 31, 2019, Peachtree accelerate the termination payment schedule

and seek to recovery of legal fees, in accordance with the Termination Agreement.

See December 30, 2019 letter, a true and correct copy of which is attached as Exhibit

H.

      21.     To date, Defendant has failed to remit payment for the December 1,

2019 installment payment, as well as the January 1, 2020 installment payment.

                                COUNT I
                           BREACH OF CONTRACT

      22.     Peachtree hereby incorporates the averments set forth in paragraphs 1

through 21 above, as if fully set forth herein.
           Case 1:20-cv-00398-TWT Document 1 Filed 01/28/20 Page 6 of 9




      23.      Peachtree and Defendant entered into a Termination Agreement dated

July 18, 2019, which required Defendant to remit equal monthly installment

payments in the amount of $34,509.20, commencing on October 1, 2019, and

continuing on the first day of every month thereafter up to and including September

1, 2021.

      24.      Peachtree performed all material conditions, covenants, and promises

required to be performed on its part in accordance with the terms and conditions of

the parties’ Termination Agreement.

      25.      Defendant has materially breached the Termination Agreement by

failing to remit the requisite monthly installment payments dated December 1, 2019

and January 1, 2020.

      26.      As a direct result of Defendant’s breach, Peachtree has incurred

damages in excess of $75,000.00.

                                  COUNT II
                               ATTORNEY’S FEES

      27.      Peachtree hereby incorporates the averments set forth in paragraphs 1

through 26 above, as if set forth fully herein.

      28.      With regard to the claims, transactions, acts omissions, and events

referenced in the Complaint, the Defendant has acted in bad faith, has caused

Plaintiff unnecessary trouble and expense and has been stubbornly litigious.
        Case 1:20-cv-00398-TWT Document 1 Filed 01/28/20 Page 7 of 9




     29.     Accordingly, Plaintiff is entitled to its expenses of litigation and

attorney’s fees pursuant to O.C.G.A. § 13-6-11.

                                        PRAYER

       WHEREFORE, Plaintiff prays as follows:

       (a)   On Count One of its Complaint, for damages in a sum according to

proof at trial, in excess of $75,000.00, exclusive of interest and costs;

      (b)    On Count Two of its Complaint, that Plaintiff recover its attorney’s

fees and expenses actually incurred pursuant to O.C.G.A. § 13-6-11;

      (c)    For pre- and post-judgment interest;

      (d)    For costs incurred herein; and

      (e)    For such other and further relief as the Court deems just and proper.

Respectfully submitted this 28th day of January, 2020.

                                            DLA PIPER LLP (US)
                                            By: /s/ Christopher G. Campbell
                                            Christopher G. Campbell
                                            Georgia Bar No. 789533
                                            Emily B. Marshall
                                            Georgia Bar No. 1Com31072

                                            DLA PIPER LLP (US)
                                            1201 West Peachtree Street, Suite 2800
                                            Atlanta, Georgia 30309
                                            Tel.: (404) 736-7800
                                            Facsimile: (404) 682-7800
                                            Christopher.Campbell@dlapiper.com
Case 1:20-cv-00398-TWT Document 1 Filed 01/28/20 Page 8 of 9




                              Emily.Marshall@dlapiper.com
                              Attorneys for Plaintiff
         Case 1:20-cv-00398-TWT Document 1 Filed 01/28/20 Page 9 of 9




                       CERTIFICATE OF COMPLIANCE

      The undersigned counsel hereby certifies that the foregoing Complaint complies

with the type-volume limitations set forth in Rule 5.1 of the Local Rules of the United

States District Court for the Northern District of Georgia and states that this has been

typed in Times New Roman 14 point font.
